internal_revenue_service number release date index number ------------------------------------------- -------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b02 plr-109030-11 date date ty --------- ty --------- legend taxpayers taxpayer preparer firm preparer cpa preparer cpa place a place b year year year date date date date date a ------------------------------------------- --------------------- --------------------------- --------------- ------------------------ ---------------------- ----------------------- ------- ------- ------- -------------------------- ---------------------- -------------------------------------- ----------------------- ------------------- dear ----------------------------- this is in response to the letter dated date submitted on your behalf by your authorized representative in the letter you request an extension of time to make an election to include qualified_dividend_income in net_investment_income under sec_163 and sec_163 of the internal_revenue_code for tax_year ending date the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-109030-11 facts taxpayers are a married couple filing a joint income_tax return taxpayers engaged certified public accounting firm preparer firm to prepare their year year and year federal individual income_tax returns taxpayers originally contemplated preparing their year individual_income_tax_return using a purchased software package instead of using preparer firm preparer cpa had provided accounting and tax services to taxpayer 1’s father for a long time and in an e-mail to taxpayer dated date preparer cpa encouraged taxpayers to again utilize preparer firm in the preparation of their year individual_income_tax_return taxpayers subsequently decided to again utilize preparer firm and forwarded their tax_return information to the place a office of preparer firm on date preparer firm prepared the year return which was electronically filed on date the balance due was larger than taxpayers expected taxpayers requested that preparer cpa and preparer cpa review the federal individual_income_tax_return for year this review identified that preparer firm had failed to advise that taxpayers make an election on form_4952 investment_interest expense deduction to treat certain qualified_dividend_income as investment_income the return preparer did not advise taxpayers to make the election if the election had been made the federal_income_tax would have decreased by dollar_figurea taxpayers are individuals and use the cash_method_of_accounting as their overall_method_of_accounting taxpayers have a taxable_year ending date law and analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in part that investment_income includes qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election for qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin plr-109030-11 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 and v except as provided in paragraphs b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service or if the taxpayer reasonably relied on a qualified_tax professional who failed to make or failed to advise the taxpayer to make the election paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion the taxpayers’ election is a regulatory election as defined under sec_301 b because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayers establish that they acted reasonably and in good_faith with this request the affidavits presented show that they requested relief before the failure to make the election was discovered by the service and they reasonably relied on a tax professional for the filing of their federal_income_tax return however the tax professional failed to make or advise taxpayers to make the election the affidavits presented show that taxpayers were unaware of the necessity for the election and upon discovery of the error promptly requested relief plr-109030-11 taxpayers are not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayers were not informed in all material respects of the required election and its related tax consequences taxpayers are not using hindsight in requesting relief finally granting an extension will not prejudice the interests of the government taxpayers have represented that they will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than they would have had if the election were made in the appropriate amount by the original deadline for making the election taxpayers have represented that the granting of an extension will only affect the timing of when they will incur the tax_liability the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of limitation on assessment accordingly taxpayers are granted an extension of time of days from the date of this letter to make the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing returns electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely _______________________________ r matthew kelley assistant to the branch chief branch office of the associate chief_counsel income_tax accounting cc -------------------------
